Adams, Judge,
delivered the opinion of the court.
The plaintiff, as collector, was a defaulter to the State, and the defendant was one of the sureties on his official bond. The State had issued a distress warrant against the plaintiff and his sureties, and all of the plaintiff’s lands were levied on under this distress warrant and were to be sold. The plaintiff alleges in his petition that when matters stood thus, the defendant made an agreement with him that if he would get his wife to join in a deed to defendant for the lands levied on, the latter would at the *346sale make- them bring $2,300, and also pay off a prior mortgage of $700 on the land, making a total of $3,000. He further alleges that he complied with his part of the agreement by making the deed and placing it in the hands of a third person, to be delivered to the defendant when he bid off the land; and alleges that the defendant at the sale bid only $1,600 and purchased the land, at that price, and 'that the deed from himself and wife was delivered to defendant.
.The defendant denied all the material facts stated in the petition, and set up that there were defects in the title to some of the.lands. The case was submitted to a jury for trial, and they found a verdict for $550 in favor of the plaintiff. The defendant made a motion for a new trial, which was overruled, and the case is here by appeal.
The' case seems to have been fairly put to the jury by the instructions of the court. The evidence strongly tended to prove the case as. laid in 'the petition. There was no error in instructions given or refused, and I see no cause for disturbing the judgment.
Judgment affirmed.
The other judges concur.